Citation Nr: 0711090	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  00-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of fracture to the right 
mandible with removal of teeth, claimed to have resulted from 
treatment at a Department of Veterans Affairs Medical Center 
(VAMC) in Temple, Texas, in March 1994.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to November 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2001, the veteran testified before a Decision 
Review Officer at a personal hearing at the RO.  A transcript 
of the hearing is associated with the claims file.  

This claim was previously before the Board in February 2005, 
at which time the Board remanded the claim for additional 
development, to include obtaining medical records relating to 
the medical treatment at issue in this case.  This claim is 
now properly before the Board for final appellate 
consideration; unfortunately, additional development is 
necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran asserts that he currently has residual symptoms 
from a fracture of the right mandible that occurred while his 
teeth were being extracted in early March 1994 at the Temple, 
Texas, VAMC.  

As noted, in February 2005, the Board remanded this case in 
order to obtain additional evidence in support of the 
veteran's claim, including VA outpatient treatment records 
relating to the March 1994 tooth extraction.  In remanding 
this claim, the Board noted that the medical evidence of 
record showed the veteran suffered a fractured mandible 
during a tooth extraction on or about March 2, 1994, and 
subsequently required hospitalization, from March 22 to March 
28, 1994, in order to repair the fractured mandible.  The 
Board noted, however, that the record only contained a 
description of what took place in early March 1994 in the 
history recorded at the time of the March 22, 1994, 
hospitalization.  As a result, the Board requested that the 
RO obtain the VA clinical records describing the early March 
1994 tooth extraction which had resulted in the fractured 
mandible.  

The Board notes that the record reflects the veteran 
underwent the tooth extraction at issue on March 2, 1994.  In 
this regard, the Board notes the veteran submitted medical 
records in support of his claim, including a request for 
anesthesia and discharge summary, which reflect that the 
tooth extraction was indeed performed on that date.  The 
veteran did not, however, submit any clinical records which 
contain details about the tooth extraction.

Review of the record reveals the RO requested records from 
the Temple VAMC beginning in March 1994, as we had requested.  
However, the records obtained and associated with the claims 
file do not include records describing the March 2, 1994, 
procedure that resulted in the fractured mandible.  The Board 
does note that the evidentiary record includes an 
unassociated treatment record dated in December 1993; 
however, there is a gap in the record from December 1993 to 
March 22, 1994, and it is unclear whether the records were 
not requested or simply cannot be located.  The Board does 
note that, although the records indicate the tooth extraction 
occurred on March 2, 1994, the veteran has continuously 
reported that the procedure occurred in February 1994; 
therefore, in order to ensure that the pertinent records are 
obtained, the RO should request clinical records from 
February 1994 to March 22, 1994.  

In addition to the foregoing, the Board also requested the RO 
to obtain a medical opinion regarding whether the fractured 
right mandible was a necessary or expected consequence of the 
March 1994 dental procedure.  The Board requested that the VA 
examiner determine whether the veteran currently has any 
residuals of the fractured mandible and, if so, provide an 
opinion as to the likelihood that any residuals were 
proximately caused by carelessness or similar instance of 
fault on the part of the VA personnel who provided the dental 
treatment.  In this regard, the Board notes the record 
contains an April 2006 VA examination report and subsequent 
addendums thereto; however, the Board finds the opinions 
contained therein are conflicting or ambiguous, at best.

The April 2006 VA examination report reflects the veteran 
complained of episodic pain in the right temoporomandibular 
joint, although X-rays of his teeth were normal.  The April 
2006 examiner opined that the fracture of the right mandible 
is "least likely as not" to be the cause of the problems 
the veteran is currently having.  He further stated that he 
felt the pain may be associated with early onset of 
osteoarthritis on the right side, although X-rays did not 
reflect such a finding.  In September 2006, a different VA 
physician indicated he had reviewed the April 2006 
examination report and spoke with the April 2006 VA examiner.  
The September 2006 reviewer stated that there was no 
disability or residual symptoms of the right mandible 
fracture, and that the veteran's current symptoms are "not 
likely" related to the 1994 tooth extraction.  

Unfortunately, since the records of the claimed incident upon 
which the veteran's claim is based were not secured pursuant 
to the Board's previous remand, an additional remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998), wherein the Court held that full compliance with 
remand instructions is neither optional nor discretionary.

It is unclear whether the pain the veteran currently 
experiences is a residual symptom of the fracture to the 
right mandible, as the April 2006 examiner stated the pain 
may be associated with the onset of osteoarthritis of the 
right side.  In this regard, the Board notes that, if the 
veteran's pain is associated with osteoarthritis on the right 
side, the case requires an opinion as to the likelihood that 
the osteoarthritis was caused by, or is due to, the right 
mandible fracture.  In addition, if osteoarthritis and pain 
are found to be related to the 1994 tooth extraction, an 
opinion is needed as to whether VA was negligent in 
furnishing the March 2, 1994, dental treatment.  

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.	Obtain all clinical records associated 
with the veteran's dental treatment at 
the VAMC in Temple, Texas, beginning in 
February 1994, during which his right 
mandible was fractured.  Any 
unsuccessful attempts to obtain the 
records reflecting the right mandible 
fracture must be documented in the 
claims folder.  

2.	Request the examiner who conducted the 
April 2006 VA examination or the 
physician who provided the September 
2006 opinion to provide an opinion as 
to whether the pain the veteran 
currently experiences is due to 
osteoarthritis in the right mandible, 
and determine the etiology of the 
osteoarthritis and any other residual 
symptom of the fractured right 
mandible.  

a.	The physician should be requested 
to offer an opinion as to whether 
the veteran has a residual 
disability of the right mandible 
that was not a necessary or 
expected consequence of the March 
2, 1994, dental extraction 
performed at the VAMC.

b.	If a residual disability is found, 
an opinion should be provided as 
to whether it is more likely than 
not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a 50-50 probability), 
or unlikely (i.e., a probability 
of less than 50 percent) that any 
residuals of a fractured right 
mandible were proximately caused 
by carelessness, negligence, lack 
of proper skill, error in judgment 
or similar instance on the part of 
VA, or due to an unforeseen event 
which occurred in furnishing 
dental treatment at the time of 
the veteran's March 1994 tooth 
extraction.  

c.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

d.	A complete rationale for all 
opinions expressed must be 
provided.  The claims file, to 
include all information obtained 
from the VAMC Temple, Texas, 
should be provided to the examiner 
and the examiner is requested to 
indicate in the examination report 
whether the records were reviewed.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

